                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SARABJIT SANGHA,                                  Case No. 17-cv-05158-HSG
                                   8                    Plaintiff,                         ORDER GRANTING
                                                                                           ADMINISTRATIVE MOTION TO FILE
                                   9              v.                                       UNDER SEAL
                                  10     CIGNA LIFE INSURANCE COMPANY                      Re: Dkt. No. 29
                                         OF NEW YORK,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          This matter involved the review of a denial of long-term disability benefits under a group

                                  14   insurance plan governed by the Employee Retirement Income Security Act of 1974 (“ERISA”).

                                  15   See Dkt. No. 37 (discussing factual background). In support of motions for judgment as a matter

                                  16   of law, the parties cited and relied on Plaintiff Sarabjit Sangha’s Claim File with Defendant Cigna

                                  17   Life Insurance Company of New York (“CLICNY”). In anticipation of those motions, Plaintiff

                                  18   filed the pending administrative motion to file under seal the CLICNY Claim File, which contains

                                  19   a “voluminous amount of private medical information in the record that is irrelevant to the issues

                                  20   in [this action].” Dkt. No. 29. No party in this action sought to seal any information referenced in

                                  21   the parties’ briefs or the Court’s opinions.

                                  22     I.   LEGAL STANDARD
                                  23          Courts generally apply a “compelling reasons” standard when considering motions to seal

                                  24   documents. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (quoting Kamakana

                                  25   v. City & Cnty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006)). “This standard derives from

                                  26   the common law right ‘to inspect and copy public records and documents, including judicial

                                  27   records and documents.’” Id. (quoting Kamakana, 447 F.3d at 1178). “[A] strong presumption in

                                  28   favor of access is the starting point.” Kamakana, 447 F.3d at 1178 (quotation omitted). To
                                   1   overcome this strong presumption, the party seeking to seal a judicial record attached to a

                                   2   dispositive motion must “articulate compelling reasons supported by specific factual findings that

                                   3   outweigh the general history of access and the public policies favoring disclosure, such as the

                                   4   public interest in understanding the judicial process” and “significant public events.” Id. at 1178–

                                   5   79 (quotation omitted). “In general, ‘compelling reasons’ sufficient to outweigh the public’s

                                   6   interest in disclosure and justify sealing court records exist when such ‘court files might have

                                   7   become a vehicle for improper purposes,’ such as the use of records to gratify private spite,

                                   8   promote public scandal, circulate libelous statements, or release trade secrets.” Id. at 1179

                                   9   (quoting Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)). “The mere fact that the

                                  10   production of records may lead to a litigant’s embarrassment, incrimination, or exposure to further

                                  11   litigation will not, without more, compel the court to seal its records.” Id.

                                  12          The Court must “balance[] the competing interests of the public and the party who seeks to
Northern District of California
 United States District Court




                                  13   keep certain judicial records secret. After considering these interests, if the court decides to seal

                                  14   certain judicial records, it must base its decision on a compelling reason and articulate the factual

                                  15   basis for its ruling, without relying on hypothesis or conjecture.” Id. Civil Local Rule 79-5

                                  16   supplements the compelling reasons standard set forth in Kamakana: the party seeking to file a

                                  17   document or portions of it under seal must “establish[] that the document, or portions thereof, are

                                  18   privileged, protectable as a trade secret or otherwise entitled to protection under the law . . . The

                                  19   request must be narrowly tailored to seek sealing only of sealable material.” Civil L.R. 79-5(b).

                                  20          Records attached to nondispositive motions, however, are not subject to the strong

                                  21   presumption of access. See Kamakana, 447 F.3d at 1179. Because such records “are often

                                  22   unrelated, or only tangentially related, to the underlying cause of action,” parties moving to seal

                                  23   must meet the lower “good cause” standard of Rule 26(c) of the Federal Rules of Civil Procedure.

                                  24   Id. at 1179–80 (quotation omitted). This requires only a “particularized showing” that “specific

                                  25   prejudice or harm will result” if the information is disclosed. Phillips ex rel. Estates of Byrd v.

                                  26   Gen. Motors Corp., 307 F.3d 1206, 1210–11 (9th Cir. 2002); see also Fed. R. Civ. P. 26(c).

                                  27   “Broad allegations of harm, unsubstantiated by specific examples of articulated reasoning” will

                                  28   not suffice. Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992) (quotation
                                                                                          2
                                   1   omitted).

                                   2    II.   ANALYSIS
                                   3          The Claim File Plaintiff seeks to seal is more than tangentially related to the underlying

                                   4   cause of action, and the Court therefore applies the “compelling reasons” standard. The Claim

                                   5   File, however, consists of highly sensitive and otherwise confidential medical records and

                                   6   documents. And the Court finds that the public’s interest in disclosure of this information is low,

                                   7   because information in the Claim File germane to the merits of this case has not been sealed. The

                                   8   Court thus finds that the sensitive nature and intended confidentiality of this information meets the

                                   9   compelling reasons standard. Accordingly, the Court GRANTS the motion to seal.

                                  10          IT IS SO ORDERED.

                                  11   Dated: 2/15/2019

                                  12                                                    ______________________________________
Northern District of California
 United States District Court




                                                                                        HAYWOOD S. GILLIAM, JR.
                                  13                                                    United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
